Opinion withdrawn by court order
filed 5/14/02; another opinion
will issue at later date
                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8108



JOHN MOCK, a/k/a Eric Washington,

                                            Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Fox, Senior
District Judge. (CA-01-786-5)


Submitted:   March 12, 2002                    Decided:   May 9, 2002


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Mock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Mock appeals from the district court’s order dismissing

sua sponte his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition

as untimely.   We have reviewed the record and the district court’s

opinion and find no reversible error.          Accordingly, we deny a

certificate    of   appealability   and   dismiss   the   appeal   on   the

reasoning of the district court.        See Mock v. North Carolina, No.

CA-01-786-5 (E.D.N.C. Nov. 1, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                               DISMISSED




                                    3